Epes, J.,
dissenting:
I concur in the conclusion reached by the court upon questions of pleading involved in this case; but find myself unable to concur in the decision reached by the court upon the merits.
It is true that the defendant’s driver was negligent in not having looked .to the left before entering the intersection of Clay and Eighth streets. But, the evidence, I think, shows that had he looked to the left before entering the intersection that he would have seen nothing which would have put him on notice or guard that Lanham did not intend to yield the right of way to him, or that a collision would likely occur if he *183proceeded on his way relying upon the fact that he had the right of way. The fact that the driver failed to look before entering the intersection does not make him an insurer against the negligence of the driver approaching on an intersecting street, to his left; but only charges him with knowledge of what he would, or ought to have, seen had he looked.
The statement by the driver of the Hogan car that if he had turned into Clay street, there would have been no accident, when taken in the connection in which it was said, I think, is not to be construed as an admission by him of negligence on his part.
Upon a very careful analysis and re-analysis’of the evidence in this case, I am of opinion that the evidence fails to establish any actionable negligence on the part of the Hogan car, and that, on the contrary, it shows that the accident was due solely to the negligence of Lanham, the driver of the car which was traveling on Clay street.
I think that the court in modifying the instruction offered by the defendant which relates to the right of the driver having the right of way to rely upon such right of way and proceed at a street intersection, instead of striking out any part thereof, should have added to the instruction some such language as this: Unless you further believe from the evidence that the driver of the Hogan car saw, or had he been keeping a proper lookout ought to have discovered, that the driver of the Lanham car did not intend yield the right of way, and that a collision would probably occur if he attempted to proceed across the intersection.
However, it is to be noted that the defendant did not at any time suggest to the trial court that the instruction be modified in this way.
In one of the instructions given at the request of the plaintiff the court instructed the jury “that the defendant owed the plaintiff the utmost care, diligence and foresight in the operation and management of the vehicle in which the *184passenger was riding.” This language has been used in some of the cases decided by this court which involved the duty owed by a common carrier to a passenger; and probably for this reason ivas not objected to by the defendant on the ground that it incorrectly defined the duty of the driver of the Hogan car to- the plaintiff. But I do not- wish fi> be understood as approving this language in defining the duty of the driver in a case such as this.
The driver of a taxi-cab owes a high degree of care to his passenger; but to say that he owes the “utmost care, diligence and foresight” is not accurate,' and if not modified may lead to absurd conclusions. For instance, the utmost care would require that the driver stop before crossing almost every street intersection and that he proceed at .practically all times at so slow a rate of speed as to render taxi-cab service well-nigh useless.